DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under 	the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Instant application 16/078016 is a national stage application filed under 35 U.S.C. 371 of PCT/EP2017/052561 and is thus subject to unity of invention requirements, not restriction requirement practice applied to applications filed under 35 U.S.C. 111 (a).
	Hence restriction requirement made in previous office action is withdrawn.
	Claims 1-19 and 21 are considered pending hereinafter.

Allowable Subject Matter
3.	Claims 1-19 and 21 are allowed.
4.	Regarding claims 1, 9 and 21:
Claims 1, 9 and 21 are drawn to a communications device, infrastructure equipment and method for controlling a communications device.
A receiver in the communication device of claims 1 and 21 receives a message from the infrastructure equipment comprising a transmitter, such as the one claimed in claim 9. Said receiver and transmitter receive and transmit signals according to a wireless access interface. The interface includes communications 
NOKIA NETWORKS, "Search Space Design for MTC,” 3GPP DRAFT; R1-156639, 3GPP TSG-RAN WG1 Meeting #83, Anaheim, USA, 15th — 22nd November 2015, 20151115 - 20151122, 15 November 2015 (2015-11-15), pages 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Yi et al. (US 20150195069 A1) discloses transmitter and receiver with search space defined based on aggregation levels as a set of candidates.
	Park et al. (US 9998269 B2) discloses transmitter and receiver with search space defined based on candidates.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637